DETAILED ACTION
Election/Restrictions
1.	Applicant’s election without traverse of Invention I (Fig.’s 1-5), reading on claims 1-5, 12-13 and 25, in the reply filed on 8/30/21 is acknowledged. Claim 32 was previously indicated as generic, and upon further view as are claims 33-34, with claim 35 directed to non-elected species embodied in Fig.’s 19-21. Claims 1-5, 12-13, 25 and 32-34 are examined below. Claims 17, 20-21, 23, 26-27, 35 and 37-38 are withdrawn. Claims 6-11, 14-16, 22, 24, 28-31, 36, 39-52 are cancelled. 

Claim Objections
2.	Claim 13 is objected to because of the following informalities: in line 6, “comprising” should be amended “further comprising”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




4.	Claims 32-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fondin et al. (US Pat. No. 6,428,003).
With respect to claim 32, Fondin et al. teaches a game apparatus comprising: a frame 1/2 arranged to define a plurality of token 4 (“game pieces”) receiving positions (defined by windows 5), each token receiving position configured to receive a token (column 4, lines 28-35 – “game pieces can be piled up”), the token receiving positions arranged in at least two rows located one above the other (Fig. 11); at least one retainer 35 associated with each row of token receiving positions for controllably retaining the tokens in respective token receiving positions (associated by being configured to retain the play pieces 4 in each row when in a closed position, and associated by being in alignment with each row), the at least one retainer 35 movable between: (a) a first position wherein the at least one retainer retains one or more tokens in respective token receiving positions; and (b) a second position wherein the at least one retainer releases the one or more tokens from respective token receiving positions (via movement of cursor 37 – column 6, lines 45-67; column 7, lines 1-4; Fig. 11); and 6Attorney Docket No. KGZOOO1USthe frame further arranged to define multiple pathways 3 (“chutes”) along which tokens 4 that have been released from respective token receiving positions can move under force of gravity when the at least one retainer 35 is in the second position (While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 See MPEP 2114).
With respect to claim 33, Fondin et al. teaches wherein the plurality of token receiving positions comprises first and second token receiving positions, the first token receiving positions located closer to a first side of the frame, and the second token receiving positions located closer to a second side of the frame opposite the first side (Fig. 11).  
With respect to claim 34, Fondin et al. teaches wherein the plurality of token receiving positions is arranged in multiple columns (Fig. 11), wherein the token receiving positions in each column defines one or more pathways 3 along which tokens can move under force of gravity (Fig. 11).  


Allowable Subject Matter
5.	Claims 1-5, 12-13, 25 are allowed.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711